Name: 2005/768/EC: Commission Decision of 28 October 2005 amending Decision 2001/618/EC to include the department of Ain, France, in the list of regions free of AujeszkyÃ¢ s disease (notified under document number C(2005) 4178) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  tariff policy;  executive power and public service;  trade policy;  agricultural activity;  means of agricultural production
 Date Published: 2005-11-04; 2006-12-12

 4.11.2005 EN Official Journal of the European Union L 290/27 COMMISSION DECISION of 28 October 2005 amending Decision 2001/618/EC to include the department of Ain, France, in the list of regions free of Aujeszkys disease (notified under document number C(2005) 4178) (Text with EEA relevance) (2005/768/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Article 10(2) thereof, Whereas: (1) The additional guarantees relating to Aujeszkys disease required in intra-Community trade in pigs and the lists of territories in the Member States where approved Aujeszkys disease eradication programmes are in place and which are free from this disease are laid down in Commission Decision 2001/618/EC of 23 July 2001 on additional guarantees in intra-Community trade of pigs relating to Aujeszkys disease, criteria to provide information on this disease and repealing Decisions 93/24/EEC and 93/244/EEC (2). (2) A programme for the eradication of Aujeszkys disease has been implemented in France for several years and the department of Ain is listed as a region where an approved Aujeszkys disease eradication programme is in place. (3) France has submitted supporting documentation to the Commission as regards the Aujeszkys disease-free status of the department of Ain demonstrating that the disease has been eradicated from that department. (4) Decision 2001/618/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2001/618/EC are replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 1/2005 (OJ L 3, 5.1.2005, p. 1). (2) OJ L 215, 9.8.2001, p. 48. Decision as last amended by Decision 2004/320/EC (OJ L 102, 7.4.2004, p. 75). ANNEX ANNEX I Member States or regions thereof free of Aujeszkys disease and where vaccination is prohibited ISO code Member State Regions AT Austria Whole territory CY Cyprus Whole territory CZ Czech Republic All regions DE Germany All regions DK Denmark All regions FI Finland All regions FR France The departments of Ain, Aisne, Allier, Alpes-de-Haute-Provence, Alpes-Maritimes, ArdÃ ¨che, Ardennes, AriÃ ¨ge, Aube, Aude, Aveyron, Bas-Rhin, Bouches-du-RhÃ ´ne, Calvados, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-d'Or, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, DrÃ ´me, Essonne, Eure, Eure-et-Loir, Gard, Gers, Gironde, Hautes-Alpes, Hauts-de-Seine, Haute-Garonne, Haute-Loire, Haute-Marne, Hautes-PyrÃ ©nÃ ©es, Haut-Rhin, Haute-SaÃ ´ne, Haute-Savoie, Haute-Vienne, HÃ ©rault, Indre, Indre-et-Loire, IsÃ ¨re, Jura, Landes, Loire, Loire-Atlantique, Loir-et-Cher, Loiret, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Meurthe-et-Moselle, Meuse, Moselle, NiÃ ¨vre, Oise, Orne, Paris, Pas-de-Calais, PyrÃ ©nÃ ©es-Atlantiques, PyrÃ ©nÃ ©es-Orientales, Puy-de-DÃ ´me, RÃ ©union, RhÃ ´ne, Sarthe, SaÃ ´ne-et-Loire, Savoie, Seine-et-Marne, Seine-Maritime, Seine-Saint-Denis, Somme, Tarn, Tarn-et-Garonne, Territoire de Belfort, Val-de-Marne, Val-d'Oise, Var, Vaucluse, VendÃ ©e, Vienne, Vosges, Yonne, Yvelines LU Luxembourg All regions SE Sweden All regions UK United Kingdom All regions in England, Scotland and Wales ANNEX II Member States or regions thereof where approved Aujeszkys disease control programmes are in place ISO code Member State Regions BE Belgium Whole territory FR France The departments of CÃ ´tes-d'Armor, FinistÃ ¨re, Ille-et-Vilaine, Morbihan and Nord IT Italy The province of Bolzano NL Netherlands Whole territory